DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 filed on 9/6/2019 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/22/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0094273 application as required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement filed on 3/9/2021 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 9/6/2019 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 9/6/2019 has been reviewed and is considered acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield et al. (US PGPUB 20080180228) in view of Jeong (US PGPUB 20200302313) in view of True (US PGPUB 20160358443). 

Regarding Claims 1 and 9; An artificial intelligence device for controlling an external device, the artificial intelligence device comprising: 
a display unit; (Wakefield; at least paragraph [0030]; disclose an electronic device for controlling electronic devices which includes a display)
and a processor configured to acquire a distance between the artificial intelligence device and a first external device, (Wakefield; at least Fig. 2; disclose wherein the electronic control device includes processing device (22))
determine whether the acquired distance is less than a reference distance, display a first operation menu item for controlling the first external device on the display unit when the acquired distance is less than the reference distance, (Wakefield; at least paragraph [0170]; disclose wherein a distance between the control device (i.e. the mobile telephone) and a first external device (i.e. appliance) is within a predetermined range (i.e. less than a reference distance), and when it’s determined to be within the predetermined range, creating a display for a user on the device to control the appliance)
acquire situation information when the acquired distance is equal to or greater than the reference distance, (Wakefield; at least paragraphs [0161]-[0164]; disclose wherein the system acquires situation information such as location of a user, time of day, weather conditions, etc.)
determine a second external device as an object to be controlled based on the acquired situation information, (Wakefield; at least paragraph [0162]; disclose wherein the system determines, for instance, that a user was controlling a tv in the living room, but based on the situation information in which it is determined the user has changed locations to a bedroom, the interface is automatically updated to display the bedroom tv controls)
and display a second operation menu item for controlling the determined second external device on the display unit. (Wakefield; at least paragraph [0162]; disclose displaying a second operation menu corresponding to a bedroom tv for the user to control).
Wakefield appears to be silent on; An artificial intelligence device for controlling an external device, the artificial intelligence device comprising:
acquire situation information when the acquired distance is equal to or greater than the reference distance,
However, Jeong teaches; An artificial intelligence device for controlling an external device, the artificial intelligence device comprising: (Jeong; at least Abstract; Fig. 1A; paragraphs [0037]-[0039]; disclose a mobile terminal (100) (i.e. can be used as the mobile control device of Wakefield) that includes an artificial intelligence unit used for gathering data and subsequently helps process control instructions to external devices as dictated by a user of the mobile terminal).
Wakefield and Jeong are analogous art because they are from the same field of endeavor or similar problem solving area, of controlling external devices utilizing a mobile terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing an artificial intelligent equipped device as taught by Jeong with the known system of a smart home/appliance control system as taught by Wakefield to yield the known results of efficient smart home control. One would be motivated to combine the cited references in order to provide a device that can improve information prediction accuracy for monitored systems such as a smart home as taught by Jeong (paragraph [0046]).
The combination of Wakefield and Jeong appear silent on; acquire situation information when the acquired distance is equal to or greater than the reference distance,
However, True teaches; acquire situation information when the acquired distance is equal to or greater than the reference distance, (True; at least Abstract; paragraphs [0047]-[0049]; disclose a system and method for acquiring situation information of a user’s location and situation information regarding a task in progress based on a distance of mobile device of a user being outside (i.e. distance greater than or equal to a reference distance) user configurable proximity range, and based on the detection, providing a UI update through an app of the appliance).
Wakefield, Jeong, and True are analogous art because they are from the same field of endeavor or similar problem solving area, of controlling external devices utilizing a mobile terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring situation information and updating a UI display for a user outside of a proximity range of a controllable device as taught by True with the known system of a smart home/appliance control system as taught by Wakefield and Jeong to yield the known results of efficient smart home control. One would be motivated to combine the cited references in order to provide a system and method for providing status updates and control of a smart appliance as taught by True (paragraph [0003]).

Regarding Claims 5 and 13; the combination of Wakefield, Jeong, and True further teach; The artificial intelligence device of claim 1, further comprising a distance sensor configured to measure a distance between the external device and the artificial intelligence device. (Wakefield; at least paragraph [0170]; disclose a scanning circuit (12a) for determining a range (i.e. distance) between the mobile device and an appliance utilizing signal strength between the two devices).

Regarding Claims 6 and 14; the combination of Wakefield, Jeong, and True further teach; The artificial intelligence device of claim 1, further comprising a short-range wireless communication module, wherein, when the first operation menu item is selected, the processor transmits a command for performing operation corresponding to the selected operation menu item to the first external device through the short-range wireless communication module. (Wakefield; at least paragraph [0104] and [0110]; disclose wherein the control device utilizes a Bluetooth short range communication module for sending operational instructions to the controllable devices).

Regarding Claims 7 and 15; the combination of Wakefield, Jeong, and True further teach; The artificial intelligence device of claim 1, wherein the display unit: displays a basic screen, and switches the basic screen to an operation screen of the first external device including the first operation menu item when the acquired distance is less than the reference distance. (Wakefield; at least paragraphs [0161]-[0164] and [0170]; disclose wherein prior to getting in range of the first external device, the device will contain another display (i.e. basic display) and once in range of the device, automatically updating the display to the operation control screen for the proximate device).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield et al. (US PGPUB 20080180228) in view of Jeong (US PGPUB 20200302313) in view of True (US PGPUB 20160358443) in further view of Duong (US PGPUB 20170053210). 

Regarding Claims 2 and 10; the combination of Wakefield, Jeong, and True teach; The artificial intelligence device of claim 1, wherein the situation information includes a position of a user and a device usage time of the user. (Wakefield; at least paragraph [0161]; disclose wherein the mobile control device includes gathering situation information of a user including a position of a user (i.e. determines a use is in the living room in the cited example))
the combination of Wakefield, Jeong, and True appear silent on; The artificial intelligence device of claim 1, wherein the situation information includes a position of a user and a device usage time of the user.
However, Duong teaches; The artificial intelligence device of claim 1, wherein the situation information includes a position of a user and a device usage time of the user. (Duong; at least paragraphs [0006], [0029], and [0039]; disclose a system and method for creating habitual usage profiles for various users related to controllable devices they interact with and wherein the learning system stores time series data related to each specific device a user utilizes).
Wakefield, Jeong, True, and Duong are analogous art because they are from the same field of endeavor or similar problem solving area, of controlling external devices utilizing a mobile terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring device usage time as taught by Duong with the known system of a smart home/appliance control system as taught by Wakefield, Jeong, and True to yield the known results of efficient smart home control. One would be motivated to combine the cited references in order to provide a system and method for providing a way to determine which devices to operate based on the learned user behaviors as taught by Duong (paragraph [0009]).

Regarding Claims 3 and 11; the combination of Wakefield, Jeong, True, and Duong further teach; The artificial intelligence device of claim 2, further comprising a memory configured to store a device-to-be-used inference model for determining a device to be controlled from the situation information, (Duong; at least paragraphs [0023] and [0029]; disclose wherein the system and method stores a  habitual usage profile for each user in a system and wherein the system utilizes the situation information and habitual usage profile for each user to determine which devices are to be controlled for a given situation)
wherein the device-to-be-used inference model is an artificial neural network based model supervised-learned by a deep learning algorithm or a machine learning algorithm. (Jeong; at least paragraphs [0037]-[0040]; disclose wherein a remote terminal device includes an artificial intelligent unit for providing machine learning for received information (i.e. utilize the habitual usage profile information and AI predictive learning to generate predictive determination) to generate predictive operations utilizing the machine learned behaviors).

Regarding Claims 4 and 12; the combination of Wakefield, Jeong, True, and Duong further teach; The artificial intelligence device of claim 3, wherein a training data set used to train the device-to-be-used inference model includes the position of the user, the device usage time, and a type of the external device as labeling data. (Duong; at least paragraphs [0029] and [0034]-[0036]; disclose wherein the training of the habitual usage profile includes determining distance (position) of a user and timeseries data associated with each device the user utilizes thus creating labels for each external device used by the user).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield et al. (US PGPUB 20080180228) in view of Jeong (US PGPUB 20200302313) in view of True (US PGPUB 20160358443) in further view of Byeon (US PGPUB 20170115940). 

Regarding Claims 8 and 16; the combination of Wakefield, Jeong, and True appear to be silent on; The artificial intelligence device of claim 1, further comprising a rotatable outer body surrounding the display unit, wherein the processor selects the first operation menu item according to rotation of the outer body.
However, Byeon teaches; The artificial intelligence device of claim 1, further comprising a rotatable outer body surrounding the display unit, wherein the processor selects the first operation menu item according to rotation of the outer body. (Byeon; at least Fig. 2; paragraphs [0010] and [0148]; disclose a watch device that is utilized to connect to and control external devices and wherein the watch includes a rotational bezel used for selecting functions displayed on the watch face).
Wakefield, Jeong, True, and Byeon are analogous art because they are from the same field of endeavor or similar problem solving area, of controlling external devices utilizing a mobile terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing a rotatable outer body to select an operation as taught by Byeon with the known system of a smart home/appliance control system as taught by Wakefield, Jeong, and True to yield the known results of efficient smart home control. One would be motivated to combine the cited references in order to provide a method for utilizing a watch as a controller for controlling external devices as taught by Byeon (paragraph [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kemink et al. (US Patent 6,563,430): disclose a system and method for customizing a mobile control device’s user interface to only display controllable objects in the determined room that the device is currently in.

Coffy et al. (US PGPUB 20100275254): disclose a system and method of establishing control zones for controllable external devices and providing a user with a remote control device access to controlling a desired external device as long as they are within the control zone for the corresponding device.

Shimy et al. (US PGPUB 20120319825): disclose a system and method for providing a user with an portable control device a first control function of an external device if they are within a specified distance threshold and a second control function if the device is outside the specified distance threshold.

Meganathan et al. (US PGPUB 20160085412): disclose a user device for controlling smart home devices in which the display is updated based on a location determination to show only objects that are in the respective area on the control interface.

Hughes et al. (US Patent 9,473,892): disclose a system and method for triggering a display on a mobile device to show a smart appliance application used for controlling the appliance when the mobile device moves within a predetermined proximity of the device.

Maia et al. (US PGPUB 20120235812): disclose a system and method for determining a user mobile device is within a distance threshold of a beacon and in response, updating the user display to show a feature based on being within the threshold distance. 

Mani et al. (US Patent 10,942,637): disclose a system and method for determining a user is within a threshold distance of a controllable device and updating a display for the user to control the device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117